Citation Nr: 1425077	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  11-01 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for service-connected posttraumatic stress disorder (PTSD) from March 23, 2010, to May 16, 2011.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to December 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

By the May 2010 rating decision, the RO granted service connection for PTSD and assigned a 30 percent disability rating effective from March 23, 2010.  As a result of April 2012 and December 2012 rating decisions, a 100 percent disability rating for PTSD was awarded effective from May 16, 2011.  Consequently, the issue before the Board is entitlement to a higher rating from March 23, 2010, to May 16, 2011.

(The question of entitlement to a rating higher than 30 percent for PTSD is addressed in the remand that follows the decision below.)


FINDING OF FACT

The Veteran's bilateral hearing loss and tinnitus were at least as likely as not incurred during or as a result of his military service.


CONCLUSION OF LAW

The Veteran likely has bilateral hearing loss and tinnitus that are the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5710 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The record clearly establishes that the Veteran suffers from current tinnitus and from bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  Audiological testing results from a May 2010 VA examination are as follows, with puretone thresholds recorded in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
25
45
LEFT
5
5
25
35
40

The VA examiner diagnosed sensorineural hearing loss.  The examiner additionally noted the Veteran's report of tinnitus, with an onset during service.  He is competent to report having current tinnitus.  Charles v. Principi, 16 Vet App 370 (2002).  Based on this evidence, the current disability requirement for service connection for bilateral hearing loss and tinnitus is satisfied.  

The Veteran has attributed his hearing loss and tinnitus to exposure to combat during service.  (Hearing acuity was not reported on his separation examination.)  Given his history of combat exposure, the provisions of 38 U.S.C.A. § 1154(b) are applicable to his claim.  These statutory provisions apply to an injury and the in-service consequences of that injury.  Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012).  Here, the Veteran intimated in a July 2010 notice of disagreement that he had hearing loss noted at separation from service when he was told he had failed a hearing test.  He noted his exposure to excessive gunfire and similar military noise.  Also, as noted, he reported an onset of tinnitus during service, and implied that this was the result of combat exposure.  

The Veteran is competent to report on his in-service examination findings, and on the incurrence of hearing loss and tinnitus during service.  Thus, pursuant to the provisions of 38 U.S.C.A. § 1154(b), the Board concedes an onset of hearing loss and tinnitus during the Veteran's service.  Additionally, given the Veteran's contentions that tinnitus and hearing loss began in service, the evidence indicates that such hearing loss and tinnitus are the same disabilities identified on his current examination.  Thus, all elements for service connection for bilateral hearing loss and tinnitus are met.  See Walker, 701 F.3d 1331.  

While the May 2010 VA examiner indicated in the examination report and in a November 2012 addendum that she could not provide an opinion as to whether the Veteran's hearing loss and tinnitus were etiologically related to his military service without resort to speculation, from review of the report and the addendum, it was not clear that the procurable and assembled data was fully considered; nor did the examiner clearly explain the basis for her lack of an etiological opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

Accordingly, reasonable doubt with respect to these claims is resolved in favor of the Veteran, and his claims of service connection for bilateral hearing loss and tinnitus are granted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

With respect to the Veteran's claim for a higher rating for his service-connected PTSD, the record reveals that he received mental health treatment through Clinics of North Texas through at least December 2010.  A December 2010 treatment note indicated that he was to receive follow-up treatment in one month.  Additionally, in his January 2011 VA Form 9, he indicated that he continued to receive treatment from the same provider.  Records dated since December 2010, however, have not been associated with the claims file.  Remand is required to obtain the more recent private records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining necessary authorization from the Veteran, request mental health treatment records from Clinics of North Texas, especially including any prepared in 2010 and 2011.

If requested records cannot be obtained, the Veteran must be notified of the attempts made and why further attempts would be futile.  He must also be allowed the opportunity to provide such records, and be notified of any further actions that will be taken with regard to his claim, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e) (2013).

2.  Thereafter, readjudicate the Veteran's claim for a higher rating for PTSD from March 23, 2010, to May 16, 2011.  This should include consideration of whether an award of a total disability rating based on individual unemployability should be made for the period in question and whether the rating question should be forwarded to the Director of VA's Compensation and Pension Service or Under Secretary for Benefits for consideration of entitlement to an extraschedular rating.

If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an opportunity to respond, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


